Title: To Alexander Hamilton from John A. Winans, 9 October 1799
From: Winans, John A.
To: Hamilton, Alexander


          
            My dear General
            Elizabeth Town, October 9, 1799
          
          I beg you will once more excuse the liberty your young friend takes in addressing you, it is I assure you owing to the great anxiety of mind I labor under respecting my appointment I have seen Col: Odgen since you left Town and find from his conversation that I am as far distant from receiving my Commission in his Regiment as ever, I believe he has given the preference to some other Person, I would willingly accept a Lieutenancy in any of the Regiments of the United States; It is probable there may be a vacancy of Second Lieut. in the Artilery, if I could be appointed as such it would give me infinite pleasure as I have some knowledge of Mathematicks, and in time with a little practice would become a professed Engineer as I intend to make military Tackticks my whole Study. The preference I should give the Artilery as the Infantry in time may be disbanded, any information that should be wanting respecting  my father, General Beatty of Trenton will readily give, he having an intimate acquaintance with him from their Puerile days. If General Hamilton will interfere so much in his young friends behalf as to obtain a Commission for him which he So ardently wishes for, he trusts he never will do discredit to the recommendations so honorably conferred on him, and that one Day or other he may pay the warmest returns of gratitude to the Gentlemen who have so kindly interposed in his behalf, impressed with these sentiments, he fervently   wishes the health and happiness of his General And with due respect Subscribes
          
            John Augs. Winans
          
          
            Elizabeth Town 9th. October 1799
          
          Alexr. Hamilton Esqr.
        